DETAILED ACTION
This action is responsive to claims filed 27 May 2021 and Information Disclosure Statements filed 27 May 2021, 20 August 2021, 20 December 2021, and 27 April 2022.
Claims 1-18 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 27 May 2021, 20 August 2021, 20 December 2021, and 27 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,044,703 (hereinafter ‘703). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '703 anticipate the claims of the present application as further detailed below.
Re Claim 1, claim 1 of ‘703 anticipates claim 1 of the present application as provided in the table below.
Present Application
‘703
1. A method for carrier selection, comprising: 
1.	A method for carrier selection, comprising: 
acquiring, by a terminal device, information of data to be transmitted; 
acquiring, by the terminal device, information of a carrier configured for use; 
triggering, by a terminal device, carrier selection according to at least one of information of data to be transmitted or information of a carrier for use; characterized by 
determining, by the terminal device, an available carrier for the data to be transmitted according to the information of the data to be transmitted and a first corresponding relationship; and 
determining, by the terminal device, an available carrier for the data to be transmitted according to the information of the data to be transmitted and a first corresponding relationship; and 
triggering, by the terminal device, carrier selection at least based on the available carrier for the data to be transmitted and the carrier configured for use.
triggering, by the terminal device, carrier selection according to the available carrier for the data to be transmitted and the carrier for use; 

wherein the triggering, by the terminal device, carrier selection according to the available carrier for the data to be transmitted and the carrier for use, comprises: 

triggering, by the terminal device, carrier selection, if the available carrier for the data to be transmitted and the carrier for use are different; or, 

triggering, by the terminal device, carrier selection, if the available carrier for the data to be transmitted and the carrier for current use are the same, and a reserved resource or a granted resource on the carrier for current use cannot carry the data to be transmitted.


Even though claim 1 of ‘703 explicitly claims “triggering…carrier selection according to…information of data to be transmitted or information of a carrier of use,” claim 1 of ‘703 also explicitly claims “triggering…carrier selection according to the available carrier for the data to be transmitted and the carrier for use” (emphasis added).  Thus, although “information of data to be transmitted” and “information of a carrier of use” were alternatively claimed in the first limitation, the third limitation effectively requires both “information of data to be transmitted” and “information of a carrier for use.”  Another apparent difference between the claims is referring to ”a carrier configured for use” as “a carrier for use.”  Whether the term “configured” is included or not does not appear to alter which carrier is being referred to – thus, occurrences of  “carrier for use” are understood to be synonymous with “carrier configured for use.”  The other elements of claim 1 of the present application are clearly required by claim 1 of ‘703.  Therefore, every limitation of claim 1 of the present application is anticipated by the limitations of claim 1 of ‘703.

Re Claim 2, claim 1 of ‘703 anticipates claim 2 of the present application as provided in the table below.
Present Application
‘703
2. The method according to claim 1, 
1.	A method for carrier selection, comprising: 
 
triggering, by a terminal device, carrier selection according to at least one of information of data to be transmitted or information of a carrier for use; characterized by 

determining, by the terminal device, an available carrier for the data to be transmitted according to the information of the data to be transmitted and a first corresponding relationship; and 

triggering, by the terminal device, carrier selection according to the available carrier for the data to be transmitted and the carrier for use; 
wherein the triggering, by the terminal device, carrier selection at least based on the available carrier for the data to be transmitted and the carrier configured for use, comprises:
wherein the triggering, by the terminal device, carrier selection according to the available carrier for the data to be transmitted and the carrier for use, comprises: 
triggering, by the terminal device, carrier selection, if the available carrier for the data to be transmitted and the carrier configured for use are different.  
triggering, by the terminal device, carrier selection, if the available carrier for the data to be transmitted and the carrier for use are different; or, 

triggering, by the terminal device, carrier selection, if the available carrier for the data to be transmitted and the carrier for current use are the same, and a reserved resource or a granted resource on the carrier for current use cannot carry the data to be transmitted.


Re Claim 3, claim 1 of ‘703 anticipates claim 3 of the present application as provided in the table below.
Present Application
‘703
3. The method according to claim 1,

1.	A method for carrier selection, comprising: 
 
triggering, by a terminal device, carrier selection according to at least one of information of data to be transmitted or information of a carrier for use; characterized by 

determining, by the terminal device, an available carrier for the data to be transmitted according to the information of the data to be transmitted and a first corresponding relationship; and 

triggering, by the terminal device, carrier selection according to the available carrier for the data to be transmitted and the carrier for use; 
wherein the triggering, by the terminal device, carrier selection at least based on the available carrier for the data to be transmitted and the carrier configured for use, comprises: 
wherein the triggering, by the terminal device, carrier selection according to the available carrier for the data to be transmitted and the carrier for use, comprises: 

triggering, by the terminal device, carrier selection, if the available carrier for the data to be transmitted and the carrier for use are different; or, 
triggering, by the terminal device, carrier selection, if the available carrier for the data to be transmitted and the carrier configured for use are the same, and no reserved resource or granted resource on the carrier configured for use is allowed to carry the data to be transmitted.
triggering, by the terminal device, carrier selection, if the available carrier for the data to be transmitted and the carrier for current use are the same, and a reserved resource or a granted resource on the carrier for current use cannot carry the data to be transmitted.


Re Claim 4, claim 3 of ‘703 anticipates claim 4 of the present application as provided in the table below.
Present Application
‘703
4. The method according to claim 1, wherein the triggering, by the terminal device, carrier selection at least based on the available carrier for the data to be transmitted and the carrier configured for use, comprises: 
2.	The method according to claim 1, wherein the triggering, by the terminal device, carrier selection according to the available carrier for the data to be transmitted and the carrier for use, comprises: 
triggering, by the terminal device, carrier selection based on the available carrier for the data to be transmitted, the carrier configured for use
triggering, by the terminal device, carrier selection according to the available carrier for the data to be transmitted, the carrier for use and information of the terminal device.
and a transmission parameter of the terminal device.
3.	The method according to claim 2, wherein the information of the terminal device comprises a transmission parameter of the terminal device, the triggering, by the terminal device, carrier selection according to information of the terminal device, comprises: 

triggering, by the terminal device, carrier selection according to the transmission parameter of the terminal device.


By virtue of depending on claim 2, claim 3 of ‘703 anticipates each element of claim 4 of the present application – requiring the terminal device to trigger carrier selection according to (i.e., based on) the available carrier for the data to be transmitted, the carrier (configured) for use, and a transmission parameter of the terminal device as information of the terminal device.
Re Claim 5, claim 7 of ‘703 anticipates claim 5 of the present application as provided in the table below.
Present Application
‘703
5. The method according to claim 1, wherein the information of the data to be transmitted comprises at least one of the following: 
7.	The method according to claim 1, wherein the information of the data to be transmitted comprises at least one of the following: 
a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted. 
a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted.


Re Claim 6, claim 8 of ‘703 anticipates claim 6 of the present application as provided in the table below.
Present Application
‘703
6. The method according to claim 1, wherein the first corresponding relationship is a corresponding relationship between an available carrier and at least one of: a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted.  
8.	The method according to claim 1, wherein the first corresponding relationship is a corresponding relationship between an available carrier and at least one of: a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted.


Re Claim 7, claim 4 of ‘703 anticipates claim 7 of the present application as provided in the table below.
Present Application
‘703
7. The method according to claim 4, wherein the triggering, by the terminal device, carrier selection based on the available carrier for the data to be transmitted, the carrier configured for use and a transmission parameter of the terminal device, comprises: 
4.	The method according to claim 3, wherein the triggering, by the terminal device, carrier selection according to the transmission parameter of the terminal device, comprises: 
triggering, by the terminal device, carrier selection, if the transmission parameter of the terminal device is within a parameter range which cannot satisfy a transmission requirement of the data to be transmitted. 
triggering, by the terminal device, carrier selection, if the transmission parameter of the terminal device is within a parameter range which cannot satisfy a transmission requirement of the data to be transmitted.


Although claim 4 of ‘703 only mentions “carrier selection according to the transmission parameter of the terminal device,” claim 3, upon which claim 4 depends, and claim 2, upon which claim 3 depends, requires carrier selection to be triggered according to (i.e., based on) “the available carrier for the data to transmitted, the carrier configured for use and a transmission parameter of the terminal device” as required by claim 7 of the present application.  Therefore, all of the elements of claim 7 are anticipated by claim 4 of ‘703.
Re Claim 8, claim 5 of ‘703 anticipates claim 8 of the present application as provided in the table below.
Present Application
‘703
8. The method according to claim 7, further comprising: 
5.	The method according to claim 4, further comprising: 
determining, by the terminal device, a parameter range of the transmission parameter of the terminal device according to at least one of a moving speed of the terminal device, a synchronization source type of the terminal device, a channel busy ratio (CBR) of the terminal device, or a priority of data to be transmitted of the terminal device. 
determining, by the terminal device, a parameter range of the transmission parameter of the terminal device according to at least one of a moving speed of the terminal device, a synchronization source type of the terminal device, a channel busy ratio (CBR) of the terminal device, or a priority of data to be transmitted of the terminal device.


Re Claim 9, claim 6 of ‘703 anticipates claim 9 of the present application as provided in the table below.
Present Application
‘703
9. The method according to claim 8, wherein the determining, by the terminal device, a parameter range of the transmission parameter of the terminal device according to at least one of a moving speed of the terminal device, a synchronization source type of the terminal device, a channel busy ratio (CBR) of the terminal device, or a priority of the data to be transmitted of the terminal device, comprises: 
6.	The method according to claim 5, wherein the determining, by the terminal device, a parameter range of the transmission parameter of the terminal device according to at least one of a moving speed of the terminal device, a synchronization source type of the terminal device, a channel busy ratio (CBR) of the terminal device, or a priority of the data to be transmitted of the terminal device, comprises: 
determining, by the terminal device, the parameter range of the transmission parameter of the terminal device according to at least one of the moving speed of the terminal device at present, the synchronization source type of the terminal device at present, the CBR of the terminal device at present, or the priority of the data to be transmitted of the terminal device at present, and a second corresponding relationship, wherein the second corresponding relationship is a corresponding relationship between at least one of a moving speed, a synchronization source type, a CBR, or a priority of data, and a parameter range of a transmission parameter.
determining, by the terminal device, the parameter range of the transmission parameter of the terminal device according to at least one of the moving speed of the terminal device at present, the synchronization source type of the terminal device at present, the CBR of the terminal device at present, or the priority of the data to be transmitted of the terminal device at present, and a second corresponding relationship, wherein the second corresponding relationship is a corresponding relationship between at least one of a moving speed, a synchronization source type, a CBR, or a priority of data, and a parameter range of a transmission parameter.


Re Claim 10, claim 9 of ‘703 anticipates claim 10 of the present application as provided in the table below.
Present Application
‘703
10. A terminal device, comprising: 
9.	A terminal device, comprising: 
a memory, a processor, an input interface and an output interface, wherein the memory, the processor, the input interface and the output interface are interconnected via a bus system, the memory is configured to store instructions, the processor is configured to: 
a memory, a processor, an input interface and an output interface, wherein the memory, the processor, the input interface and the output interface are interconnected via a bus system, the memory is configured to store instructions, the processor is configured to: 
acquire information of data to be transmitted; 
acquire information of a carrier configured for use; 
trigger carrier selection according to at least one of information of data to be transmitted or information of a carrier for current use; characterized by 

the processor is further configured to: 
determine an available carrier for the data to be transmitted according to the information of the data to be transmitted and a first corresponding relationship; and
determine an available carrier for the data to be transmitted according to the information of the data to be transmitted and a first corresponding relationship; and
trigger carrier selection at least based on the available carrier for the data to be transmitted and the carrier configured for use.
trigger carrier selection according to the available carrier for the data to be transmitted and the carrier for use; 

wherein the processor is configured to: 

trigger carrier selection, if the available carrier for the data to be transmitted and the carrier for use are different; or, 

trigger carrier selection, if the available carrier for the data to be transmitted and the carrier for use are the same, and a reserved resource or a granted resource on the carrier for use cannot carry the data to be transmitted.


The reasoning for how claim 9 of ‘703 anticipates claim 10 of the present application is the same as the reasoning provided above explaining how claim 1 of ‘703 anticipates claim 1 of the present application.
Re Claim 11, claim 9 of ‘703 anticipates claim 11 of the present application as provided in the table below. 
Present Application
‘703
11. The terminal device according to claim 10, 
9.	A terminal device, comprising: 

a memory, a processor, an input interface and an output interface, wherein the memory, the processor, the input interface and the output interface are interconnected via a bus system, the memory is configured to store instructions, the processor is configured to: 
 
trigger carrier selection according to at least one of information of data to be transmitted or information of a carrier for current use; characterized by 

the processor is further configured to: 

determine an available carrier for the data to be transmitted according to the information of the data to be transmitted and a first corresponding relationship; and

trigger carrier selection according to the available carrier for the data to be transmitted and the carrier for use; 
wherein the processor is configured to:
wherein the processor is configured to: 
trigger carrier selection, if the available carrier for the data to be transmitted and the carrier configured for use are different.
trigger carrier selection, if the available carrier for the data to be transmitted and the carrier for use are different; or, 

trigger carrier selection, if the available carrier for the data to be transmitted and the carrier for use are the same, and a reserved resource or a granted resource on the carrier for use cannot carry the data to be transmitted.


Re Claim 12, claim 9 of ‘703 anticipates claim 12 of the present application as provided in the table below. 
Present Application
‘703
12. The terminal device according to claim 10,
9.	A terminal device, comprising: 

a memory, a processor, an input interface and an output interface, wherein the memory, the processor, the input interface and the output interface are interconnected via a bus system, the memory is configured to store instructions, the processor is configured to: 
 
trigger carrier selection according to at least one of information of data to be transmitted or information of a carrier for current use; characterized by 

the processor is further configured to: 

determine an available carrier for the data to be transmitted according to the information of the data to be transmitted and a first corresponding relationship; and

trigger carrier selection according to the available carrier for the data to be transmitted and the carrier for use; 
wherein the processor is configured to: 
wherein the processor is configured to: 

trigger carrier selection, if the available carrier for the data to be transmitted and the carrier for use are different; or, 
trigger carrier selection, if the available carrier for the data to be transmitted and the carrier configured for use are the same, and no reserved resource or granted resource on the carrier configured for use is allowed to carry the data to be transmitted.
trigger carrier selection, if the available carrier for the data to be transmitted and the carrier for use are the same, and a reserved resource or a granted resource on the carrier for use cannot carry the data to be transmitted.


Re Claim 13, claim 11 of ‘703 anticipates claim 13 of the present application as provided in the table below.
Present Application
‘703
13. The terminal device according to claim 10, wherein the processor is configured to: 
10.	The terminal device according to claim 9, wherein the processor is further configured to: 
trigger carrier selection based on the available carrier for the data to be transmitted, the carrier configured for use and 

trigger carrier selection according to the available carrier for the data to be transmitted the carrier for use and information of the terminal device.
a transmission parameter of the terminal device.
11.	The terminal device according to claim 10, wherein the information of the terminal device comprises a transmission parameter of the terminal device, and the processor is further configured to: 
 
trigger carrier selection according to the transmission parameter of the terminal device.


The reasoning for how claim 11 of ‘703 anticipates claim 13 of the present application is the same as the reasoning provided above explaining how claim 3 of ‘703 anticipates claim 4 of the present application.

Re Claim 14, claim 15 of ‘703 anticipates claim 14 of the present application as provided in the table below.
Present Application
‘703
14. The terminal device according to claim 10, wherein the information of the data to be transmitted comprises at least one of the following: 
15.	The terminal device according to claim 9, wherein the information of the data to be transmitted comprises at least one of the following: 
a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted.  
a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted.


Re Claim 15, claim 16 of ‘703 anticipates claim 15 of the present application as provided in the table below.
Present Application
‘703
15. The terminal device according to claim 10, wherein the first corresponding relationship is a corresponding relationship between an available carrier and at least one of: a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted.
16.	The terminal device according to claim 9, wherein the first corresponding relationship is a corresponding relationship between an available carrier and at least one of: a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted.


Re Claim 16, claim 12 of ‘703 anticipates claim 16 of the present application as provided in the table below.
Present Application
‘703
16. The terminal device according to claim 13, wherein the processor is configured to: 
12.	The terminal device according to claim 11, wherein the processor is configured to: 
trigger carrier selection, if the transmission parameter of the terminal device is within a parameter range which cannot satisfy a transmission requirement of the data to be transmitted.
trigger carrier selection, if the transmission parameter of the terminal device is within a parameter range which cannot satisfy a transmission requirement of the data to be transmitted.


Re Claim 17, claim 13 of ‘703 anticipates claim 17 of the present application as provided in the table below.
Present Application
‘703
17. The terminal device according to claim 16, wherein the processor is further configured to: 
13.	The terminal device according to claim 12, wherein the processor is further configured to: 
determine a parameter range of the transmission parameter of the terminal device according to at least one of a moving speed of the terminal device, a synchronization source type of the terminal device, a channel busy ratio (CBR) of the terminal device, or a priority of data to be transmitted of the terminal device.
determine a parameter range of the transmission parameter of the terminal device according to at least one of a moving speed of the terminal device, a synchronization source type of the terminal device, a channel busy ratio (CBR) of the terminal device, or a priority of data to be transmitted of the terminal device.


Re Claim 18, claim 14 of ‘703 anticipates claim 18 of the present application as provided in the table below.
Present Application
’703
18. The terminal device according to claim 17, wherein the processor is configured to: 
14.	The terminal device according to claim 13, wherein the processor is configured to: 
determine the parameter range of the transmission parameter of the terminal device according to at least one of the moving speed of the terminal device at present, the synchronization source type of the terminal device at present, the CBR of the terminal device at present, or the priority of the data to be transmitted of the terminal device at present, and a second corresponding relationship, wherein the second corresponding relationship is a corresponding relationship between at least one of a moving speed, a synchronization source type, a CBR, or a priority of data, and a parameter range of a transmission parameter.  
determine the parameter range of the transmission parameter of the terminal device according to at least one of the moving speed of the terminal device at present, the synchronization source type of the terminal device at present, the CBR of the terminal device at present, or the priority of the data to be transmitted of the terminal device at present, and a second corresponding relationship, wherein the second corresponding relationship is a corresponding relationship between at least one of a moving speed, a synchronization source type, a CBR, or a priority of data, and a parameter range of a transmission parameter.


Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,044,703 (hereinafter ‘703) in view of Williammee.
Re Claim 19, claim 1 of ‘703 discloses the method for carrier selection according to claim 1 for the reasons provided above for how claim 1 of ‘703 anticipates claim 1 of the present application.  Claim 1 of ‘703 may not anticipate the claimed computer-readable storage medium, storing thereon computer executable instructions which, when being executed by a processor, implement the method for carrier selection according to claim 1.
However, in analogous art, Williammee discloses a computer-readable storage medium, storing thereon computer executable instructions which, when being executed by a processor (Fig. 3 and ¶ 47 disclose user equipment including processing hardware communicatively coupled to memory hardware to a carrier switching model stored on the memory hardware).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Williammee to modify claim 1 of '703 in order to show that a computer readable medium storing instructions causing a processor to execute the claimed method is an obvious variant of the method itself. One would have been motivated to do this, because such a configuration of components of a UE are useful for executing operations (Williammee ¶ 47).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2019/0357025, previously made of record, hereinafter Hwang).
Re Claim 1, discloses a method for carrier selection, comprising: 
acquiring, by a terminal device, information of data to be transmitted (Fig. 5 and ¶ 64 disclose a UE (i.e., terminal device) selecting a specific frequency according to a property of corresponding traffic at step S530 – thus, disclosing the UE acquiring said traffic and properties of the traffic, wherein the properties of the traffic are information of the traffic, and the traffic is data to be transmitted; Fig. 6 and 12B-15 illustrate similar steps to those illustrated in Fig. 5); 
acquiring, by the terminal device, information of a carrier configured for use (Fig. 5 and ¶¶ 63-64 disclose the UE receiving information on all or some preferred frequencies from an eNB at step S520, and selecting a specific frequency, which is equivalent to the claimed “carrier configured for use”); 
determining, by the terminal device, an available carrier for the data to be transmitted (Fig. 5 and ¶¶ 64-65 disclose the UE selecting a specific pool of resources after selecting the specific frequency, wherein the selection may be based on a channel busy ratio, and the UE selecting resources from the selected pool – any one of the selected resources being equivalent to the claimed “available carrier”) according to the information of the data to be transmitted and a first corresponding relationship (¶ 64 discloses the UE considering a safety/non-safety traffic property, a public/restricted service property, a propagation range class-related property, and per-frequency service categories acquired from previous system information); and 
triggering, by the terminal device, carrier selection at least based on the available carrier for the data to be transmitted and the carrier configured for use (¶ 64 discloses the UE selecting the specific frequency, a pool, and resources within the pool if V2X traffic is generated after receipt of information on multiple frequencies and information on multiple transmission and reception pools associated with all or some of the UE’s preferred frequencies – thus, the UE must have information on the specific frequency (i.e., the carrier configured for use) and information on V2X traffic to be transmitted, because the V2X traffic must be generated after reception of the frequency information in order to select resources – i.e., triggering the resource selection).
Re Claim 4, Hwang discloses the method according to claim 1, wherein the triggering, by the terminal device, carrier selection at least based on the available carrier for the data to be transmitted and the carrier configured for use, comprises: 
triggering, by the terminal device, carrier selection based on the available carrier for the data to be transmitted, the carrier configured for use and a transmission parameter of the terminal device (Fig. 5 and ¶ 64 disclose the UE considering a property of generated V2X traffic to be transmitted, which may be safety/non-safety traffic property, a public/restricted service property, a propagation range class-related property, and per-frequency service categories acquired from previous system information, and, if zones are configured, the selection operation may be performed based on a metric such as CBR).
Re Claim 5, Hwang discloses the method according to claim 1, wherein the information of the data to be transmitted comprises at least one of the following: 
a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted (Fig. 5 and ¶ 64 disclose the UE considering a property of generated V2X traffic to be transmitted, which may be safety/non-safety traffic property, a public/restricted service property, a propagation range class-related property, and per-frequency service categories acquired from previous system information).
Re Claim 6, Hwang discloses the method according to claim 1, wherein the first corresponding relationship is a corresponding relationship between an available carrier and at least one of: a service type of the data to be transmitted, priority information of the data to be transmitted, reliability requirement information of the data to be transmitted, latency information of the data to be transmitted or information of a terminal version supported by the data to be transmitted (Fig. 5 and ¶ 64 disclose the UE considering a property of generated V2X traffic to be transmitted, which may be safety/non-safety traffic property, a public/restricted service property, a propagation range class-related property, and per-frequency service categories acquired from previous system information).  
Re Claim 7, Hwang discloses the method according to claim 4, wherein the triggering, by the terminal device, carrier selection based on the available carrier for the data to be transmitted, the carrier configured for use and a transmission parameter of the terminal device, comprises: 
triggering, by the terminal device, carrier selection, if the transmission parameter of the terminal device is within a parameter range which cannot satisfy a transmission requirement of the data to be transmitted (Fig. 5 and ¶ 64 disclose selecting based on a propagation range class-related property).
Re Claim 8, Hwang discloses the method according to claim 7, further comprising: 
determining, by the terminal device, a parameter range of the transmission parameter of the terminal device according to at least one of a moving speed of the terminal device, a synchronization source type of the terminal device, a channel busy ratio (CBR) of the terminal device, or a priority of data to be transmitted of the terminal device (Fig. 5 and ¶ 64 disclose selecting based on a propagation range class-related property).
Re Claim 9, Hwang discloses the method according to claim 8, wherein the determining, by the terminal device, a parameter range of the transmission parameter of the terminal device according to at least one of a moving speed of the terminal device, a synchronization source type of the terminal device, a channel busy ratio (CBR) of the terminal device, or a priority of the data to be transmitted of the terminal device, comprises: 
determining, by the terminal device, the parameter range of the transmission parameter of the terminal device according to at least one of the moving speed of the terminal device at present, the synchronization source type of the terminal device at present, the CBR of the terminal device at present, or the priority of the data to be transmitted of the terminal device at present, and a second corresponding relationship, wherein the second corresponding relationship is a corresponding relationship between at least one of a moving speed, a synchronization source type, a CBR, or a priority of data, and a parameter range of a transmission parameter (Fig. 5 and ¶ 64 disclose the UE considering CBR with making its selection).  
Re Claims 10 and 13-18, though of varying scope, the limitations of claims 18 are substantially similar or identical to those of claims 1 and 9, and are rejected under the same reasoning.
Re Claim 19, Hwang discloses a computer-readable storage medium (Fig. 20 and ¶ 176 disclose the UE including memory), storing thereon computer executable instructions (¶ 177 discloses the memory storing transmitted and received information (including information received from the eNB as described above), information generated by a controller/processor, V2X carrier information, and reception/transmission pool information corresponding to the carriers) which, when being executed by a processor, implement the method for carrier selection according to claim 1 (¶ 177 discloses the controller/processor executing the operations as illustrated in Fig. 5; Fig. 5 and ¶¶ 63-65 disclose the UE performing the operation of claim 1 as provided above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williammee et al. (US 2019/0166534).
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 9AM-5PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/            Primary Examiner, Art Unit 2468